United States Court of Appeals
                      For the First Circuit


No. 08-1810

                        CARLOS LUIS GOMES,

                      Petitioner, Appellant,

                                v.

                  SUPERINTENDENT BERNARD BRADY,

                      Respondent, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on May 6, 2009, should be

amended as follows:

     On page 6, lines 1-2, replace "May 4, 2006" with "May 28,

2008."